       Case: 19-10197   Document: 00515475298        Page: 1   Date Filed: 07/01/2020

      Case 3:17-cr-00499-M Document 88 Filed 07/01/20     Page 1 of 3 PageID 857



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 19-10197


UNITED STATES OF AMERICA,

               Plaintiff - Appellee

v.

ERIC GERARD MCGINNIS,

               Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas


                   ON PETITION FOR REHEARING EN BANC

(Opinion April 21, 2020, 5 Cir., _________, _________ F.3d _________)


Before HIGGINBOTHAM, JONES, and DUNCAN, Circuit Judges.
PER CURIAM:
(x)      Treating the Petition for Rehearing En Banc as a Petition for Panel
         Rehearing, the Petition for Panel Rehearing is DENIED. No member of
         the panel nor judge in regular active service of the court having
         requested that the court be polled on Rehearing En Banc (FED. R. APP.
         P. and 5TH CIR. R. 35), the Petition for Rehearing En Banc is DENIED.

()       Treating the Petition for Rehearing En Banc as a Petition for Panel
         Rehearing, the Petition for Panel Rehearing is DENIED. The court
         having been polled at the request of one of the members of the court and
         a majority of the judges who are in regular active service and not
 Case: 19-10197   Document: 00515475298     Page: 2   Date Filed: 07/01/2020

Case 3:17-cr-00499-M Document 88 Filed 07/01/20   Page 2 of 3 PageID 858

                             No. 19-10197
   disqualified not having voted in favor (FED. R. APP. P. and 5TH CIR. R.
   35), the Petition for Rehearing En Banc is DENIED.



                          ENTERED FOR THE COURT:




                              STUART KYLE DUNCAN
                           UNITED STATES CIRCUIT JUDGE




                                   2
      Case: 19-10197    Document: 00515475306         Page: 1   Date Filed: 07/01/2020

  Case 3:17-cr-00499-M Document 88 Filed 07/01/20          Page 3 of 3 PageID 859



                       United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
LYLE W. CAYCE                                                          TEL. 504-310-7700
CLERK                                                               600 S. MAESTRI PLACE,
                                                                            Suite 115
                                                                   NEW ORLEANS, LA 70130

                                July 01, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
       No. 19-10197       USA v. Eric McGinnis
                          USDC No. 3:17-CR-499-1

Enclosed is an order entered in this case.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk

                                    By: _________________________
                                    Casey A. Sullivan, Deputy Clerk
                                    504-310-7642
Mr.   Brandon Elliott Beck
Mr.   Andrew Laing
Ms.   Karen S. Mitchell
Mr.   Juan Gabriel Rodriguez
Ms.   Leigha Amy Simonton
